                                                                                    FILEB
                                                                             U.S. DISTRICT COURT
                                                                                              DIV

                         3n t^ie QEniteb States! JBiflitrict Courtr , i, ,,, ,q.
                        Jfor tlie           JBiflitritt ot (©eorj^ffp^^
                                          ^a?cros(si ©ibisiion                   disttop^ -
              OTIS JONES,

                            Plaintiff,                         CIVIL ACTION NO.: 5:18-cv-46

                   V.



              WARDEN HILTON HALL; ASSISTANT
              WARDEN RICKY STONE; JUDITH
              SMITH; and JAMIA PORTER,

                            Defendants.



                                                 ORDER


                  After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.        Dkt, No. 14.    In that Report, the

              Magistrate Judge found Plaintiff alleged non-frivolous

              retaliation and free exercise claims against Defendants Smith

              and Porter.      Id. at pp. 9-12.   However, the Magistrate Judge

              recommended the Court dismiss Plaintiff's request for

              declaratory relief and for compensatory and punitive damages.

              The Magistrate Judge also recommended dismissal as to

              Plaintiff's equal protection, due process, and Religious Land

              Use and Institutionalized Persons Act ("RLUIPA"), 42 U.S.C.




A0 72A
(Rev. 8/82)
§ 2000CC et seq., claims and as to Defendants Hall and Stone

entirely.   Id. at pp. 5-9, 12-19.

     No party to this case has filed Objections.    Accordingly,

the Court ADOPTS the Magistrate Judge's Report and

Recommendation, dkt. no. 14, as the opinion of the Court.

Plaintiff's free exercise and retaliation claims against

Defendants Smith and Porter shall proceed.    The Court DISMISSES

Plaintiff's equal protection, due process, and RLUIPA claims.

The Court DISMISSES Defendants Hall and Stone from this action.

The Court DISMISSES Plaintiff's request for compensatory

damages, punitive damages, and declaratory relief.    The Court

DENIES Plaintiff in forma pauperis status on appeal as to these

dismissed claims.


     While the Court mailed a copy of the Report and

Recommendation to Plaintiff at his last known address, on July

15, 2019, the post office returned that copy to the Court with

the notations ''unable to forward" and "return to sender" stamped

on the envelope.    Dkt. No. 16.   The Court has previously

instructed Plaintiff on the importance of updating his address

with the Court, cautioning that "[f]ailure to do so will result

in the dismissal of this case, without prejudice."     Dkt. No. 8,

p. 3.   Nevertheless, Plaintiff failed to do so, and the Court is

unable to proceed with this action without proper contact

information for Plaintiff.    Thus, in addition to adopting the
Magistrate's Report and Recommendation, the Court ORDERS

Plaintiff, within 14 days of this Order, to either show cause,

in writing, as to why he failed to update his address with the

Court, or, alternatively, update his mailing address with the

Court.   Plaintiff is forewarned that failure to follow the terms


of this Order will result in the dismissal of his case without

prejudice.

     SO ORDERED, this           day of                     , 2019.




                          HON. LISA GODBEYN^D, JUDGE,
                          UNITED^TATES DIST^CT C6UR?
                          SOUTHERN   DISTRICT OF GEORGIA
